PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/025,079
Filing Date: 25 Mar 2016
Appellant(s): KIM et al.



__________________
Craig A. McRobbie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/18/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 08/21/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claims 1, 5, 7, 8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0174363 A1 (Iwaizono) in view of US 5600359 (Kikuchi), US 5665443 (Hata) and US 2015/0029288 A1 (Will).

    PNG
    media_image2.png
    315
    263
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    269
    258
    media_image3.png
    Greyscale

Regarding claim 1, Iwaizono discloses a method of printing information (product indication 2) on a surface of a battery cell (battery pack 1) using a heat transfer machine (heat roller), the method comprising providing a heat transfer film (intermediate transfer film 7) having an adhesion layer (cover film 9) for indicating the information stacked on a release paper (base film 8), locating the heat transfer film 7 on one major surface of the battery cell 1, 
Iwaizono does not teach the claimed structure of the heat transfer machine and the steps of unwinding the heat transfer film from a heat transfer roller on which the heat transfer film is wound and winding the release paper on a release paper roller. Kikuchi however teaches a method of printing information (printing of a letter 6 or picture pattern 7 indicating the name of a producer, article type or model number) on a surface of a product (shutter member 5) using a heat transfer machine (thermal transfer printing device 30) [5:34-40], the method comprising unwinding a heat transfer film (thermal transfer film 10) having an adhesion layer (protective layer 12, printing layer 13 carrying a letter or picture pattern thereon and heat-sensitive adhesive layer 14) for indicating the information stacked on a release paper (base film 11) [2:10-21] from a heat transfer roller (supply reel 71), on which the heat transfer film 10 is wound, locating the heat transfer film 10 on one major surface of the product 5, applying heat and pressure to the heat transfer film 10 to attach the adhesion layer 13/14 of the heat transfer film 10 to one major surface of the product 5 [5:53-6:10], and winding the release paper 11 of the heat transfer film 10 on a release paper roller (take-up reel 72) [7:30-40], wherein  the heat transfer machine 30 is configured to have a structure comprising the heat transfer roller 71, on which the heat transfer film 10 is wound, a heat stamp (thermal transfer head 40) for applying 

    PNG
    media_image4.png
    404
    635
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    301
    media_image5.png
    Greyscale

Iwaizono is silent as to the temperature at which the heat stamp performs heat transfer. Kikuchi however teaches that if the melting temperature of the heat-sensitive adhesive layer of the thermal transfer film is not sufficiently reached then the letter or picture pattern formed on the thermal transfer film is partially left on the thermal transfer film without being transferred in an optimum state to the product, and if the thermal transfer film is heated to too high a temperature, the printing layer formed thereon tends to be destroyed [2:40-59]. Additionally, Hata teaches that application of high temperature may deteriorate a battery, while in the case that the adhesive is activated at a relatively low temperature, some problems will be caused in storing the heat sensitive label, and therefore it is preferable to heat the heat sensitive adhesive layer to a temperature of 65° C or less [5:64-6:12]. Therefore it would have been obvious to one of ordinary skill in the art to optimize the temperature at which the heat stamp performs heat transfer in order to achieve sufficient transfer of the print layer without damage thereto, as well as to avoid deteriorating the battery and to avoid problems in storing the label. Note that generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 II. Furthermore, the claimed range of 30 to 60 °C would have been obvious to one of ordinary skill in the art because it lies inside the range of 65° C or less taught by Hata. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I.
Iwaizono, Kikuchi and Hata are silent as to the pressure applied by the heat stamp to the heat transfer film and the battery cell. Will however teaches that when a heating platen is operated to sublimate printed images from transfer media onto a product, the heating platen may be configured with a pressure sufficient to successfully transfer the image to the selected product, wherein enough pressure must be exerted to sublimate the product without breaking it or damaging the heating platen, in some embodiments approximately 30-40 psi (about 2.1 to 2.8 bar), and for products comprised of more brittle materials the pressure may be reduced [0056]. Therefore it would have been obvious to one of ordinary skill in the art to optimize the pressure applied by the heat stamp in order to successfully transfer the printed information from the heat transfer film onto the battery cell without breaking it. See MPEP 2144.05 II. Furthermore, one of ordinary skill in the art would have recognized that the battery is a relatively delicate product more prone to being crushed or otherwise damaged under excessive pressures, and thus would have been motivated to follow Will’s suggestion to reduce the pressure, and to explore pressures below Will’s exemplary range, i.e., less than about 2.1 bar, in order to derive the suggested benefit from keeping the pressure low of not breaking the  In re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1366 (Fed. Cir. 1997); MPEP 2144.05 III. B.
Regarding claim 5, Iwaizono further discloses that the adhesion layer (cover film 9) comprises a print layer (reversal image) having battery cell information (product indication 2) indicated thereon and an adhesive layer for attaching the print layer to the battery cell 1 [0027].
Regarding claim 7, Iwaizono further discloses that the battery cell information of the print layer comprises any one or a combination of two or more selected from among a manufacturing company (brand name), logo, manufacturing date, and type of the battery cell (product name) [0026].
Regarding claim 8, Iwaizono further discloses that the battery cell information of the print layer comprises at least one selected from among a manufacturing company (brand name), logo, manufacturing date, and type of the battery cell (product name) [0026]. Iwaizono does not discloses that the information is input in a barcode, however a barcode is commonly known for displaying such information, and would have been suggested to one of ordinary skill in the art. Furthermore, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004); King Pharmaceuticals, Inc. v. Eon Labs, Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (2010). See MPEP 2112.01 III.
Regarding claim 12, Iwaizono further discloses a battery cell having battery information printed thereon using the method of printing information on a surface of a battery cell [0017].

Regarding claim 14, Iwaizono further discloses that the device may be a portable electronic apparatus. Although not explicitly disclosed, a mobile phone, a portable computer, a smart phone, a smart pad and a netbook computer are obvious examples of a portable electronic apparatus which would have been clearly suggested to one of ordinary skill in the art.
Regarding claim 15, Iwaizono further discloses that the battery cell (battery pack 1) includes a prismatic can (pack case) having a rectangular parallelepiped structure open at an upper end thereof and an insulative plate coupled to the upper end of the prismatic can, the one major surface (label) being a surface of the prismatic can (wide surface) [0026].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0174363 A1 (Iwaizono) in view of US 5600359 (Kikuchi), US 5665443 (Hata) and US 2015/0029288 A1 (Will), as applied to claims 1, 5, 7, 8 and 12-15 above, and further in view of CN 1127194 A (Xu).
The combination of Iwaizono, Kikuchi, Hata and Will teaches the method according to claim 5, as shown above, but is silent as to the material of the print layer. Xu however teaches metal as a material for forming a well-made print layer for thermal transfer printing [abstract]. Therefore it would have been obvious to one of ordinary skill in the art at the time of invention to use metal, as in Xu, to form the print layer of the combination, as a known material suitable for the same purpose in thermal transfer printing. The selection of a known material based on prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See MPEP 2144.07.

(2) Response to Argument
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Kikuchi requires a heater for heating the product onto which the printing layer is to be transferred, it is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Kikuchi is being relied on to teach a heat stamp with a heat transfer roller and a release paper roller, not for the teaching of the heater for heating the product. Furthermore, one of ordinary skill in the art would have been sufficiently motivated to combine the heat stamp and rollers of Kikuchi with Iwaizono, without also incorporating the heater, because Kikuchi teaches a benefit of the heat stamp and rollers that is independent of the heater, namely, they can supply the heat transfer film in a taut manner by pre-set lengths to the thermal transfer printing position (see column 7 lines 40-55).
In response to applicant’s argument that the purpose of Kikuchi is directed to heating the product onto which the printing layer is to be transferred, it is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)); MPEP 2123.
Furthermore, even if the teaching in Kikuchi of heating the product where incorporated in the combination with Iwaizono, this would not teach away from the claimed temperature range of 30°C to 60°C, because the mere teaching of heating does not in and of itself set forth any limitation on the temperature to which the product is heated. Heating in this case only requires a temperature higher than room temperature. As such, a product to be printed on could be heated from room temperature (i.e., about 25°C) up to a temperature of 30°C to 60°C, and would meet applicant’s claimed temperature range while also fully satisfying Kukuchi’s teaching to heat the product, i.e., to raise the product to a second temperature that is higher than a starting temperature.
In response to applicant’s argument that Kikuchi teaches temperatures of 100°C and 170°C, it is noted that these temperatures are only exemplary. Note column 6, lines 19-21, which states that the temperature of the main body member is controlled “to a pre-set temperature, such as 170°C” (emphasis added), and column 6, lines 38-40, which states that the temperature of the shutter holding member is controlled to “for example, 100°C” (emphasis added). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123. The applicant further takes Kikuchi’s exemplary disclosure of 100°C to mean that heat transfer cannot be performed at a temperature of below 
It is furthermore noted that Kikuchi includes explicit motivation to optimize the temperature as a results-effective variable, because if the temperature is too low the printing layer is not fully transferred and if the temperature is too high the printing layer tends to be destroyed. See column 2 lines 40-60. This is in addition to the motivation implicit in the general knowledge of those or ordinary skill in the art, who would understand that a temperature hot enough to damage the product being printed on would be unacceptable. It furthermore is extremely well known to those of ordinary skill in the art that batteries are susceptible to damage at elevated temperatures. Therefore, one of ordinary skill in the art, considering both Iwaizono and Kikuchi as a whole, as well as knowledge generally available in the art, would have been motivated to optimize the printing temperature through routine experimentation based on the suggestion in Kikuchi, as well as to look towards lower temperatures, because Iwaizono discloses printing on a battery and it is known that exposing batteries to high temperatures can cause damage.
With respect to the combination with Hata, the applicant points out differences in Hata’s printing apparatus and method, however, the rejection does not depend on the specifics of Hata’s printing process. Rather, Hata further supports the motivation to lower the printing temperature, because Hata makes explicit the reasoning that application of high temperature may deteriorate the battery. See column 6 lines 7-8. Furthermore, although the way in which the heat is applied in Hata is not directly equivalent to the claimed method, Hata nevertheless 
It furthermore is important to note that the applicant has not provided any evidence showing criticality of the claimed temperature range. Although the applicant shows in Figure A that batteries are damaged when placed into an oven over 130°C, this evidence is not commensurate in scope with the claims. Specifically, the conditions of the examples, in which batteries are placed into an oven, are wholly outside of the scope of the claims, which are directed to a method of printing, in which the claimed temperature is applied not by an oven but by a heat stamp. The applicant also does not provide any examples within the claimed temperature range of 30°C to 60°C for comparison with the examples above 130°C. It is also noted that the provided evidence cannot be used to compare the claimed invention to Kikuchi, because Kikuchi discloses a temperature of 100°C, which is closer to the claimed range than the temperatures over 130°C used in the examples. The "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960); MPEP 716.02(d) III. Furthermore, the applicant does not disclose how long the batteries were placed into the oven over 130°C, which is a key factor in the amount of damage that occurs. Note column 5 lines 30-34 of Hata, which teaches that when the battery is subjected to heat in an extremely short period of time, it is unlikely to be heated to a high temperature. Kikuchi also notes that a protracted heating time is undesirable because it lowers printing efficiency (see column 2 lines 50-52). 
With respect to the claimed pressure range, the applicant argues that the range taught by Will has no bearing, because Will uses a different printing method. However, the applicability of Will’s reasoning with regard to the pressure range is not limited to the specifically disclosed printing method. Rather, the teaching that a product will be broken or damaged when enough pressure is exerted on it is clearly relevant to any process in which pressure is applied to a product. Similarly, the teaching to use a pressure sufficient to successfully transfer the image to the product is not limited to the specific image transferring method. Thus Will clearly establishes that in a transfer printing method in which pressure is applied, pressure is a results-effective variable, and provides sufficient motivation and direction for one of ordinary skill in the art to be able to optimize the pressure applied by the heat stamp of Kikuchi through routine optimization. Because Kikuchi inherently teaches that at least some pressure is applied by the heat stamp, but is silent as to any specific numerical range, it would have been reasonable when applying Will’s teaching to start from Will’s disclosed range of 30-
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, contrary to applicant’s assertion, the claimed invention is not being used as a roadmap, rather, there is ample suggestion simply from following the teachings of Kikuchi to look to Hata and Will for further guidance regarding temperatures and pressures.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to use a metal print layer as in Xu is found in the abstract of Xu, which teaches that metal can be used to form a well-made print layer for thermal transfer printing. Therefore, the metal layer provides the benefit that the print layer is well made, and additionally, it is known to be suitable for use in thermal transfer printing. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); MPEP 2144.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HMM/
Conferees:
/BARBARA L GILLIAM/Supervisory Patent Examiner, Art Unit 1727      

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                           
                                                                                                                                                                                              
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.